DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal Of Finality Of Previous Office Action
               After reconsideration of the prior art or record, the finality of the previous office action has been withdrawn.  The indicated allowability of claims 1-8,21 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Helskens 20180170815.
              With regard to claims 1 and 2, Helskens et al discloses a heatable hair styling device, comprising a heat transmissive member (see paragraph 177 and 178 which disclose that the device may be a substrate on a hair styling device) and a composite coating disposed on a surface of the heat transmissive member, the coating having ceramic and lava rock incorporated therein.  See paragraphs 151 and 160 which disclose that a filler, which may be rhyolitic tuff or lava, may be incorporated into the ceramic coating.
               With regard to claim 3, note that the lava rock may be in the form of particulates, having a particle size of between 5 micrometers to 25 micrometers.  See paragraph 151.  
               With regard to claim 4, note that composite coating has a thickness of between 20-60 micrometers, which falls within the claimed range.
               With regard to claim 5, note that the composite coating may have a second coating thereon.  See paragraphs 33 and 34.  As Helskens et disclose that the ceramic compositions may have a thickness of between 20-60 micrometers, the top coat (protective coating) may have a thickness in this range, which contains values that fall within applicant’s claimed range.
               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Helskens et al 20180170815 in view of Choi 20110226277 (previously cited).
Helskens et al does not disclose that the coated substrate may be in the form of a plate.
Choi discloses a hair styling device that may have a substrate in the form of a plate 16.
It would have been obvious to one skilled in the art to form the substrate of Helskens et al in the form of a plate, in view of the teaching of Choi that hair devices may have substrates in the form of a plate.

Claims 6,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Helskens et al 20180170815 in view of Cafaro et al 20120111354 (newly cited).
Helskens et al do not disclose the coated substrate to be in the shape of a cylinder, frustoconical cylinder, nor in the form of a PTC heating element.
Cafaro et al disclose a hair styling device which may utilize a PTC heating element (paragraph 13) as a substrate, as well as a cylinder/frustoconical cylinder (see fig 1, which shows cylinder 112 and frustoconical cylinder 114).
It would have been obvious to one skilled in the art to utilize a PTC element, or a cylinder/frustoconical cylinder as the substrate for the coating of Cafaro et al, in view of the teaching of Cafaro et al that such substrates are well known in construction of hair styling devices.

Allowable Subject Matter
Claims 9-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772